Citation Nr: 1317238	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  07-30 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death as due to in-service asbestos exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to February 1970.  The Veteran died in November 2003.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Board initially denied the appellant's claim of service connection for the cause of the Veteran's death in a January 2010 decision.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2011 memorandum decision, the Court vacated and remanded the portion of the Board's decision denying service connection for the cause of the Veteran's death as due to asbestos exposure.  After a February 2012 Board remand to effectuate the Court's instructions, this issue is once again before the Board for its consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This appeal arises out of the appellant's assertion that her husband's death from lung cancer was related to his exposure to asbestos during active military service.

In the August 2011 decision, the Court found that VA failed to satisfy its duty to assist in its efforts to determine whether the Veteran was exposed to asbestos during active service.  The Board then remanded the matter for additional development, to include allowing the Agency of Original Jurisdiction (AOJ) further attempts to verify the Veteran's in-service asbestos exposure, specifically by following the procedures for "unusual cases" contained in a May 2002 memorandum regarding asbestos claims.  Should such exposure be verified, the Board directed that an additional medical opinion taking such evidence into consideration be obtained.

In a March 2013 memorandum, the Appeals Management Center (AMC) explained their attempts to follow the Board's remand directives.  Essentially, the AMC explained that they were informed by the Navy Sea Systems Command Center that they no longer perform the function of providing statements regarding probability of exposure to asbestos.  The AMC stated that they were informed that the May 2002 memorandum/procedure referenced in the Board's February 2012 remand was outdated and no longer in effect.  Instead, the VA compensation and Pension Service has given guidelines/steps for developing asbestos exposure claims.  

The AMC then outlined the procedure they took to verify the Veteran's claimed asbestos exposure.  On March 2012, a request was sent to the National Personnel Records Center (NPRC) requesting them to furnish records of in service asbestos exposure or jobs the Veteran performed.  NPRC responded later that month by providing copies of the Veteran's personnel file.  Review of the personnel file showed that the Veteran served on the U.S.S. Wahoo as a Storekeeper.  The AMC then stated that they referred to the MOS Exposure Guide, which noted that a storekeeper would have had minimal exposure to asbestos.  Additionally, the AMC reported that they obtained a medical opinion, even in the absence of information verifying exposure.  This August 2012 medical opinion found no evidence to support asbestosis causing the Veteran's non-small cell lung cancer.  Based on this development, the AMC concluded that there is nothing more that can be done to ascertain if the Veteran's exposure to asbestos is greater than minimal, and that further attempts to locate any additional records would be futile.

After considering the above efforts, the Board finds that additional development is necessary prior to further disposition of the claim.  The verification attempts made by the AMC appear to only consider the Veteran's position as a storekeeper on the U.S.S. Wahoo, which was deemed to have minimal exposure to asbestos, instead of additionally considering that he was on this ship during the overhaul.  The Court specifically found that further attempts to verify exposure to asbestos were necessary, as the Veteran served with the U.S.S. Wahoo as it underwent a major overhaul of 17 months during, potentially exposing him to abnormal amounts of asbestos.  That was the reason for determining that this was an "unusual case" in terms of asbestos exposure.  Because it is likely that the Veteran was exposed to asbestos during this overhaul process, and the previous method for determining asbestos exposure in unusual cases is no longer used, more than minimal exposure to asbestos is conceded.  Accordingly, a medical opinion is warranted to determine whether the Veteran's exposure to asbestos contributed to the Veteran's death from lung cancer. 

Additional evidence of relevance includes a July 2006 statement from the Veteran's treating physician, Dr. S.G.E., wherein Dr. S.G.E. noted that the Veteran's history was positive for asbestos exposure during service and there was an increased risk of lung cancer associated with asbestos and exposure to tobacco smoke.  A VA medical opinion, obtained in August 2012, noted that the Veteran was not diagnosed with asbestosis and that prior chest X-rays and CT scans of his chest do not mention pleural calcifications to confirm asbestosis, nor are there findings compatible with asbestosis to support that diagnosis.  Dr. S.G.E. raised the question of a relationship between exposure to asbestos and lung cancer; not necessarily a diagnosis of asbestosis.  The opinion obtained on remand should address that opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims folder (including this remand) to the VA examiner who prepared the August 2012 opinion and request that the examiner prepare an addendum to his opinion providing a complete rationale as to whether it is at least as likely as not (50% probability or better) that the Veteran's exposure to asbestos contributed to his death from lung cancer.  

In providing the opinion, the examiner should specifically address the following:  (i) the Veteran has more than minimal exposure to asbestos in service; (ii) the significance of the Veteran's history as a smoker; (iii) Dr. S.G.E.'s opinion of a relationship between exposure to asbestos and lung cancer; not necessarily a diagnosis of asbestosis; and (iv), the significance, if any, of a lack of a diagnosis of asbestosis.  The examiner should provide a complete rationale for any opinions provided.   

If the August 2012 examiner is unavailable, the RO should request this medical opinion from another examiner.

2.  Thereafter, the Veteran's claim on appeal must be readjudicated on the basis of all the evidence of record and all governing legal authority.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided with a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



